DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 25, 2019.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Len Taylor on January 7, 2021.
The application has been amended as follows: 
As per Claim 1
Claim 1, page 104, line 15, “the predicted power consumption” should read as “the predicted future power consumption”.

Therefore, the examiner’s amendment of claim 1 will read as follows:
Claim 1
A memory controller for controlling a memory device, the memory controller comprising:
a program erase counter configured to count a number of program and erase operations performed on the memory device and then generate a current program/erase count value;

predict a future program/erase count value based on the current program/erase count value;
predict future power consumption of a storage device including the memory device and the memory controller, the future power consumption corresponding to the predicted program/erase count value; and
output information about the predicted future power consumption to a host.

As per Claim 9
Claim 9, page 107, line 7, “the predicted power consumption” should read as “the predicted future power consumption”.

Therefore, the examiner’s amendment of claim 9 reads as follows:
Claim 9
A memory controller for controlling a memory device that stores data, the memory controller comprising:
a program erase counter configured to count a number of program and erase operations performed on the memory device and then generate a current program/erase count value;
an error correction counter configured to count a number of error corrections for correcting errors in an operation performed on the memory device and then generate a current error correction count value; and
a power consumption predictor configured to:
set a time point at which the current program/erase count value is received as a reference time point;

output information about the predicted future power consumption to a host.

As per Claim 14
Claim 14, page 109, line 8, “the predicted power consumption” should read as “the predicted future power consumption”.

Therefore, the examiner’s amendment of claim 14 reads as follows:
Claim 14
A method of operating a memory controller for controlling a memory device, the method comprising:
counting a number of program and erase operations performed on the memory device, and then generating a current program/erase count value;
counting a number of error corrections for correcting error in an operation performed on the memory device, and then generating a current error correction count value;
predicting future power consumption of a storage device including the memory device and the memory controller based on the current program/erase count value and the current error correction count value; and
outputting information about the predicted future power consumption to a host.

As per Claim 15
Claim 15, page 109, lines 1-2, “the error correction count value” should read as “the current error correction count value”.


Claim 15
The method according to claim 14, wherein the current error correction count value is counted when the memory device receives error correction information indicating that error in the operation performed on the memory device has been corrected through the error corrections.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lee et al. (U.S. Patent Application Publication No. 2013/0145079 A1) discloses: A memory controller (memory controller 220) for controlling a memory device (nonvolatile memory device 100), the memory controller comprising:
a program erase counter configured to count a number of program and erase operations performed on the memory device and then generate a current program/erase count value;
an error correction counter configured to count a number of error [bits] for correcting error in an operation performed on the memory device and then generate a current error [bit] count value; and
a power consumption predictor configured to:
predict future power consumption of a storage device . . . the future power consumption corresponding to the predicted program/erase count value 
(Paragraph [0036]: “Referring to FIG. 3, intelligent wear-leveling module 220 comprises a grade manager 222 and a wear-leveling module 224. Grade manager 222 determines a wear-level grade of a block based on ECC error information and the number of P/E cycles. The ECC error information may the number of errors detected when error correction is conducted during a read operation or the sum total of the detected errors. The ECC error information may be managed in the unit of blocks or pages. Wear-leveling module 224 stores the determined wear-level grade of a block in nonvolatile memory device 100 in the form of table or performs wear-leveling of blocks BLK0-BLKz based on the stored wear-level grade.”
Paragraph [0053]: “Referring to FIG. 7, grade manager 222-2 determines a wear-level grade of a block based on ECC error information, the number of P/E cycles, and timing information. The timing information may be information associated with the timing when an initial program operation of the block is performed.”
Paragraph [0054]: “In some embodiments, a wear-level grade table of blocks BLK0-BLKz comprises ECC error information and the number of P/E cycles. Grade manager 222-2 adjusts, corrects, or changes a wear-level grade of each block based on the wear-level grade table and the timing information. Wear-leveling module 224-2 performs wear-leveling based on the adjusted wear-level grade.”); and
output information about the predicted power consumption (Paragraph [0036]: “Wear-leveling module 224 stores the determined wear-level grade of a block in nonvolatile memory device 100 in the form of table or performs wear-leveling of blocks BLK0-BLKz based on the stored wear-level grade.”).
However, the Examiner finds Lee does not teach or suggest the claimed “error correction counter configured to count a number of error corrections for correcting error in an operation performed on the memory device and then generate a current error correction count value; and a power consumption predictor configured to: predict a future program/erase count value based on the current program/erase count value; predict future power consumption of a storage device including the memory device and the memory controller, the future power consumption corresponding to the predicted program/erase count value; and output information about the predicted power consumption to a host.” A search of the prior art did not reveal 
Independent claims 9 and 14 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 9 and 14 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-8, 10-13 and 15-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112